PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2418


MINGO LOGAN COAL COMPANY,

                Petitioner,

           v.

ERMA JEAN OWENS, widow of DALLAS R. OWENS; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT
OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0154 BLA)


Argued:   March 21, 2013                     Decided:   July 31, 2013


Before NIEMEYER, DAVIS, and DIAZ, Circuit Judges.


Petition for review denied by published opinion. Judge Niemeyer
wrote the opinion, in which Judge Davis and Judge Diaz joined.
Judge Niemeyer wrote a separate concurring opinion.


ARGUED:     William Steele Mattingly, JACKSON KELLY, PLLC,
Morgantown, West Virginia, for Petitioner. John Crawford Cline,
Piney View, West Virginia; Sarah Marie Hurley, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.       ON
BRIEF:   Ashley M. Harman, Jeffrey R. Soukup, JACKSON KELLY,
PLLC, Morgantown, West Virginia, for Petitioner.     M. Patricia
Smith, Solicitor of Labor, Rae Ellen James, Associate Solicitor,
Sean G. Bajkowski, Counsel for Appellate Litigation, UNITED
STATES DEPARTMENT   OF   LABOR,   Washington,   D.C.,   for   Federal
Respondent.




                                  2
NIEMEYER, Circuit Judge:

      After nearly 30 years of coal mine employment, Dallas Owens

became totally disabled because of breathing difficulties, and

in April 2008, he filed a claim for black lung benefits.                               An

Administrative      Law    Judge      (“ALJ”)      found    that     Owens’       claim

triggered     the   rebuttable        presumption    for    benefits           under   30

U.S.C. § 921(c)(4), available to miners who are totally disabled

and have worked 15 years or more in underground coal mines, and

that Mingo Logan Coal Company, Owens’ former employer, failed to

rebut the presumption.              The ALJ therefore awarded benefits to

Owens, and the Benefits Review Board affirmed.

      On appeal, Mingo Logan contends that the ALJ and the Board

applied the wrong legal standard in evaluating whether it had

met   its   rebuttal   burden,       erroneously     limiting       it    to    the    two

methods that the text of the statute specifies are the only

means by which the Secretary may rebut the presumption.                          See 30

U.S.C. § 921(c)(4) (providing, “The Secretary may rebut such

presumption only by establishing that (A) such miner does not,

or did not, have pneumoconiosis, or that (B) his respiratory or

pulmonary     impairment    did      not   arise   out   of,   or    in    connection

with, employment in a coal mine”).                 Mingo Logan contends that

limiting it to these two methods of rebuttal violated not only

the   clear   language     of   §    921(c)(4),     which   makes        the    rebuttal

limitations applicable to the Secretary, but also the Supreme

                                           3
Court’s holding in Usery v. Turner Elkhorn Mining Co., 428 U.S.

1, 35 (1976) (construing the statute to place no limitations on

the    means    by   which      an    employer     may     satisfy     its    burden     on

rebuttal).

       Both    Owens      and   the   Director     of    the    Office       of    Workers’

Compensation Programs argue that even though the statute does

not, by its terms, limit employers to the two specified methods

of rebuttal, logic does, and therefore the ALJ and the Board

articulated the correct legal standard.

       We do not reach Mingo Logan’s challenge to the standard

announced by the Board to rebut the § 921(c)(4) presumption of

entitlement to benefits, because we conclude that the ALJ did

not in fact apply rebuttal limitations to Mingo Logan, and the

Board affirmed the ALJ’s analysis.                   Because we also find that

Mingo Logan’s other challenges to the ALJ’s factual findings

lack    merit,       we     affirm     the       Board’s       award    of        benefits.

Accordingly, we deny Mingo Logan’s petition for review.


                                             I

       Owens worked in West Virginia coal mines for close to 30

years, beginning in 1974, and he spent the last 10 of those

years working in coal mines as an electrician for Mingo Logan

Coal Company.          He stopped working in 2003 when he developed

difficulty breathing, a problem that got worse with time.                                In


                                             4
April 2008, Owens filed a claim under the Black Lung Benefits

Act,   which          awards    benefits    to       coal    miners     who    are    totally

disabled due to pneumoconiosis.                      See 30 U.S.C. § 901 et seq.

The    statute’s            implementing        regulations           define        the    term

pneumoconiosis           to    include    not       only    those    diseases        medically

recognized        as    pneumoconiosis       (“clinical         pneumoconiosis”),           but

also “any chronic lung disease or impairment and its sequelae

arising out of coal mine employment” (“legal pneumoconiosis”).

20 C.F.R. § 718.201(a).                 A claims examiner found that Owens was

eligible     for        benefits    and     ordered         Mingo    Logan     to    pay   him

$1,048.10         a    month.       Mingo       Logan       contested    the       award    and

requested      a       formal    hearing     with      an    ALJ.       The    hearing      was

conducted on December 9, 2009.

       At    the       hearing,     Owens       testified       about    his        employment

history     and       his     breathing     problems,        for    which     he     had   been

prescribed oxygen.              He also testified that he had smoked about a

quarter of a pack of cigarettes a day when he was in his late

teens and early twenties but that he had not smoked since 1965.

In addition to Owens’ testimony, the parties introduced various

forms of medical evidence concerning his condition, including

(1) conflicting interpretations of two chest X-rays and three CT

scans;      (2)       the     results    from       pulmonary       function       tests   and

arterial blood gas studies; (3) notes of observations from two

of his treating physicians, Dr. Maria Boustani and Dr. Oscar

                                                5
Figueroa,      indicating        that    Owens      had    pneumoconiosis;         and   (4)

conflicting        medical   opinions       from     three      physicians,     Dr.      D.L.

Rasmussen       (offered      by    the     Director),          Dr.   George       Zaldivar

(offered by Mingo Logan), and Dr. Kirk Hippensteel (offered by

Mingo Logan), all three of whom agreed that Owens was totally

disabled      by   a    pulmonary       impairment        but   disagreed     as    to   its

diagnosis and cause.               Dr. Rasmussen diagnosed Owens as having

both       clinical     pneumoconiosis         and       interstitial       fibrosis     and

opined that both conditions were attributable to Owens’ exposure

to coal mine dust.           Dr. Zaldivar diagnosed Owens with idiopathic

interstitial          fibrosis     or,    in       his    words,      “an    interstitial

fibrosis of undetermined cause,” but unrelated to coal mining.

Dr. Hippensteel essentially reached the same conclusion, opining

that Owens’ “type of lung disease is a disease of the general

public unrelated to his prior coal mine dust exposure” and that

he “would be just as impaired by the same pulmonary problem had

he never worked in a coal mine.” ∗


       ∗
       After the hearing but before the ALJ issued her decision,
Congress enacted the Patient Protection and Affordable Care Act
(“PPACA”), which contained a section amending the Black Lung
Benefits Act.   See Pub. L. No. 111-148, § 1556, 124 Stat. 119,
260 (2010).   As relevant here, for pending claims filed after
January 1, 2005, the PPACA reinstated a presumption that had
lapsed in 1982, specifying that a miner with at least 15 years
of underground coal mine employment who “demonstrates the
existence of a totally disabling respiratory or pulmonary
impairment” is entitled to a rebuttable presumption that he is
“totally   disabled   due  to   pneumoconiosis.”     30   U.S.C.


                                               6
       In    October    2010,     the    ALJ      awarded      Owens       benefits.       She

concluded      that     because       Owens       had     more      than     15    years   of

underground      coal    mine      employment           and     because      the     evidence

established      that    he     was     totally         disabled     by     a     respiratory

impairment, the rebuttable presumption of § 921(c)(4) arose that

he was totally disabled due to pneumoconiosis.                               The ALJ also

found that Mingo Logan did not rebut that presumption.                               In this

respect, the ALJ considered seven interpretations of two chest

X-rays, giving more weight to the readings that interpreted the

films as positive for pneumoconiosis based on the physicians’

relative qualifications.                The ALJ also gave greater weight to

Dr. Rasmussen’s opinion as to the cause of Owens’ disability

than    to     the     opinions       offered       by        Dr.   Zaldivar        and    Dr.

Hippensteel, emphasizing that Dr. Rasmussen’s opinion was better



§ 921(c)(4). In response to the amendment, the ALJ reopened the
record to allow both parties an opportunity to submit new
evidence, and Mingo Logan submitted supplemental reports from
both Dr. Zaldivar and Dr. Hippensteel.

     The   preexisting    regulation   that   implemented  former
§ 921(c)(4), 20 C.F.R. § 718.305, remains inapplicable by its
terms.    See 20 C.F.R. § 718.305(e) (providing that the
regulation “is not applicable to any claim filed on or after
January 1, 1982”).    The Department of Labor, however, asserts
that the substance of that regulation “remains the Department’s
definitive interpretation of Section 921(c)(4),” and it has
proposed a new version of the regulation, which has not yet gone
into effect.   See Regulations Implementing the Byrd Amendments
to the Black Lung Benefits Act:      Determining Coal Miners’ and
Survivors’ Entitlement to Benefits, 77 Fed. Reg. 19,456
(proposed Mar. 30, 2012).


                                              7
supported by the objective medical evidence and “the opinions of

two pulmonary experts who treated [Owens],” while Dr. Zaldivar

and Dr. Hippensteel “chose to totally eliminate consideration of

[Owens’]      29    years     of    coal     dust     exposure      as     a     potential

environmental        factor    in    the    development       of    his    interstitial

fibrosis.”         The ALJ therefore concluded that “the preponderance

of   the    best      documented       and       reasoned     evidence         of     record

establishes the presence of clinical and legal pneumoconiosis.”

She also found that Dr. Zaldivar and Dr. Hippensteel’s diagnosis

of   idiopathic       interstitial         fibrosis    was    “not       sufficient       to

establish     a     cause     of    [Owens’]      disability       other       than    [coal

workers’ pneumoconiosis].”             She concluded, at bottom, that Mingo

Logan failed to rebut the § 921(c)(4) presumption.

      The Benefits Review Board affirmed by a decision and order

dated October 28, 2011.                The Board concluded that the ALJ’s

findings were supported by substantial evidence and that the ALJ

properly explained her finding that the positive X-ray readings

outweighed the negative X-ray readings and “properly found that

Dr. Rasmussen’s opinion was better documented and reasoned than

the opinions of Drs. Zaldivar and Hippensteel.”

      Mingo    Logan    filed       this   petition     for    review,         challenging

both the legal standard applied to its rebuttal evidence, as

well as the sufficiency of the analysis and the evidence.



                                             8
       Owens died on July 8, 2012, but his widow continues to

pursue his claim on behalf of his estate.


                                            II

       Mingo Logan contends that the ALJ and the Benefits Review

Board applied the wrong legal standard in assessing whether it

rebutted the presumption established by 30 U.S.C. § 921(c)(4).

Under § 921(c)(4), if the miner shows that he worked 15 years or

more    in   underground     coal    mines        and    that    he    suffers       from   a

totally      disabling      respiratory          or     pulmonary          impairment,      a

rebuttable     presumption         arises        that     the    miner       “is     totally

disabled due to pneumoconiosis.”                      In the absence of credible

rebuttal evidence, the miner would then be entitled to benefits.

       In its opinion affirming the ALJ’s award of benefits, the

Board    stated     that    Mingo    Logan        could       rebut    the       § 921(c)(4)

presumption only by showing either (1) that Owens did not have

pneumoconiosis       or     (2)     that     his        respiratory         or     pulmonary

impairment did not arise out of, or in connection with, his coal

mine employment.          In support of this statement, the Board cited

the     statutory    language:             “The       Secretary       may        rebut   such

presumption only by establishing that (A) such miner does not,

or did not, have pneumoconiosis, or that (B) his respiratory or

pulmonary     impairment     did    not     arise       out    of,    or    in    connection

with, employment in a coal mine.”                 30 U.S.C. § 921(c)(4).


                                            9
       Mingo Logan argues that the Board improperly applied to it

the rebuttal limitations of § 921(c)(4) even though the plain

text     shows        that    those        limitations             apply    only       when    the

“Secretary” seeks to rebut the presumption.                            See Usery v. Turner

Elkhorn Mining Co., 428 U.S. 1, 35 (1976) (“[I]t [is] clear as a

matter     of     statutory           construction            that     the      [provision’s]

limitation       on    rebuttal       evidence      .     .    .    applies     only    to     ‘the

Secretary’ and not to an operator seeking to avoid liability

. . .”).        By     applying      the     rebuttal         limitations       to     it,    Mingo

Logan    argues,       the    Board     denied       it       the    chance     to    rebut     the

presumption           with        evidence     that           pneumoconiosis           did     not

substantially contribute to Owens’ total disability.

       Owens     and        the     Director        of     the       Office      of     Workers’

Compensation Program contend that the standard announced by the

Board was appropriate even if the statutory language does not

directly apply to the employer, because the methods of rebuttal

articulated in § 921(c)(4) are the only logical methods by which

the presumption can be rebutted.                     In short, they argue that the

statute’s “rebuttal limitations” are actually not limitations at

all.

        While the dispute over the correct rebuttal standard could

affect    whether       a    miner     receives          benefits,         in   this    case    we

conclude that Mingo Logan was not in fact restricted in the

evidence it offered in rebuttal, and the ALJ did not apply the

                                               10
rebuttal limitations in considering the evidence.                                  Rather, the

ALJ analyzed whether Mingo Logan presented credible evidence to

rebut        any    aspect        of    the     miner’s        claim     covered          by     the

presumption.

       The Black Lung Benefits Act awards benefits to miners who

are     totally          disabled      due     to     pneumoconiosis.                30     U.S.C.

§§ 901(a),              921;      20    C.F.R.         §§      718.204(a),               725.1(a),

725.201(a)(1).                 This    language        defining    when        benefits          are

available is the same as the language defining the scope of the

presumption created by § 921(c)(4).                         To establish an entitlement

to     benefits,           a     claimant       must        show   (1)        that        he     has

pneumoconiosis, in either its “clinical” or “legal” form; (2)

that the pneumoconiosis arose out of coal mine employment; (3)

that    he     is       totally    disabled      by     a    pulmonary     or       respiratory

impairment; and (4) that his pneumoconiosis is a substantially

contributing            cause     of   his    total     disability.           20     C.F.R.       §§

725.202(d)(2),                 718.204(c)(1).                “Pneumoconiosis               is      a

‘substantially contributing cause’ of the miner’s disability if

it     (i)     [h]as       a     material      adverse        effect     on        the     miner’s

respiratory or pulmonary condition; or (ii) [m]aterially worsens

a totally disabling respiratory or pulmonary impairment which is

caused       by     a     disease      or     exposure       unrelated        to     coal       mine

employment.”            Id. § 718.204(c)(1).



                                                11
       Relating these claim elements to § 921(c)(4)’s presumption,

when a miner proves 15 years of coal mine employment and element

(3),     i.e.,     the      total         disability        element,        a     rebuttable

presumption arises that the miner is totally disabled due to

pneumoconiosis.             Thus,         with     this      provision,          the     miner

presumptively       satisfies        claim       elements    (1)    (the     existence        of

pneumoconiosis),         (2)     (pneumoconiosis          arose     out     of    coal      mine

employment),        and        (4)      (pneumoconiosis            caused        the     total

disability).       Although Mingo Logan argues that the ALJ limited

its    ability    to   rebut      the     presumption       by     applying      to    it    the

rebuttal methods applicable only to the Secretary, the record in

fact shows that the ALJ did no such thing.                             Rather, the ALJ

considered all of the evidence that Mingo Logan presented and

found that it did not rebut any of the three elements covered by

the presumption.

       Specifically,        as       to     element       (1)      (the      presence         of

pneumoconiosis),          the    ALJ      considered      Mingo      Logan’s       evidence,

together with the evidence presented by Owens, and concluded, “I

find that the preponderance of the best documented and reasoned

evidence    of    record        establishes       the   presence      of    clinical         and

legal pneumoconiosis.”               As to element (2) (that pneumoconiosis

arose out of coal mine employment), the ALJ pointed to another

rebuttable       presumption,        as    stated    in     20   C.F.R.     § 718.203(b),

which establishes this element if the miner had at least 10

                                             12
years of coal mine employment.                   She then concluded that because

Mingo   Logan      “ha[d]      not        presented       evidence          to     rebut    the

presumption,”       Owens       “ha[d]          established          the      presence         of

pneumoconiosis      arising      out       of     coal     mine   employment.”              And

finally as to element (4) (that pneumoconiosis caused the total

disability), the ALJ understood that the presumption could be

rebutted by     the   employer.            The     ALJ    considered         the    causation

evidence submitted by both sides and concluded that Mingo Logan

“has failed to establish that [Owens’] respiratory disability is

due to a condition other than pneumoconiosis.”                                The ALJ thus

effectively     rejected       the    evidence          offered   by       Mingo    Logan      to

rebut   element    (4)    by    showing          that    pneumoconiosis            was   not    a

substantially contributing cause of Owens’ total disability.

     In affirming the ALJ, the Benefits Review Board recited the

ALJ’s holding, explicitly referring to the ALJ’s conclusion that

Mingo Logan did not rebut element (4):

     The administrative law judge also found that employer
     failed to establish that claimant does not have
     clinical or legal pneumoconiosis, or that claimant’s
     total disability was not due to pneumoconiosis.
     Consequently, the administrative law judge found that
     employer failed to rebut the presumption of total
     disability due to pneumoconiosis at Section 411(c)(4)
     of the Act, 30 U.S.C. § 921(c)(4).

(Emphasis     added).          While       the     Board        then       summarized       its

affirmance    by   referring         to    the    sentence      in     §    921(c)(4)      that

addresses    how    the     Secretary        may        rebut   the        presumption,        it


                                             13
nonetheless proceeded to address substantively the ALJ’s factual

findings and evaluation of the evidence and affirmed them.

       In    short,       while       the    Benefits          Review       Board      purported       to

subject the employer to the rebuttal methods applicable to the

Secretary        in   §    921(c)(4),         it    concluded          in    substance         that    no

aspect      of   the      presumption         was       rebutted,       affirming         the     ALJ’s

finding that Mingo Logan failed to show that Owens had only mild

pneumoconiosis            that    did       not    substantially             contribute        to     his

total disability.                Accordingly, because the record shows that

§ 921(c)(4)’s two methods of rebuttal did not affect the Board’s

disposition        of     this    case,       we    need        not   address          Mingo   Logan’s

claim    that     restricting           employers          to    those       methods      improperly

raised its burden on rebuttal.


                                                   III

       On the merits, Mingo Logan contends that, in concluding

that it had not rebutted the § 921(c)(4) presumption, the ALJ

failed      to   consider        the    medical          evidence       in       its   entirety       and

failed      to    provide        an    adequate          rationale          in    support      of     her

conclusions,          resulting         in    a     decision          that       falls    below       the

minimum threshold required by the Administrative Procedure Act

(“APA”).         Specifically,           it       argues       (1)    that       the    ALJ    did    not

adequately explain her weighing of the chest X-ray evidence; (2)

that    she      improperly       discounted             the     medical         opinions      of     Dr.


                                                   14
Zaldivar    and    Dr.    Hippensteel;          and    (3)     that     Dr.    Rasmussen’s

opinion,      combined         with      Owens’         treatment           records,      was

insufficient       to      support        the         ALJ’s         finding     of     legal

pneumoconiosis.

     Our review of these matters assesses whether “substantial

evidence supports the factual findings of the ALJ and whether

the legal conclusions of the [Board] and ALJ are rational and

consistent with applicable law.”                      Harman Mining Co. v. Dir.,

Office of Workers’ Comp. Programs, 678 F.3d 305, 310 (4th Cir.

2012)     (alteration         in     original)        (internal        quotation       marks

omitted).     Substantial evidence is “such relevant evidence as a

reasonable       mind    might        accept      as    adequate         to     support     a

conclusion.”       Consol. Edison Co. v. NLRB, 305 U.S. 197, 229

(1938).      As part of “determining whether substantial evidence

supports the ALJ’s factual determinations, we must . . . address

whether    all    of    the    relevant    evidence           has    been     analyzed    and

whether    the    ALJ    has       sufficiently       explained       his     rationale    in

crediting certain evidence.”              Milburn Colliery Co. v. Hicks, 138

F.3d 524, 528 (4th Cir. 1998).                 But we must also be mindful that

the ALJ, as the trier of fact, “is charged with making factual

findings, including evaluating the credibility of witnesses and

weighing    contradicting           evidence.”         Doss     v.     Dir.,    Office     of

Workers’ Comp. Programs, 53 F.3d 654, 658 (4th Cir. 1995).



                                           15
       With   respect    to    Mingo   Logan’s   contention     that   the   ALJ

failed “to provide adequate explanation under the APA for her

weighing of the chest X-ray evidence,” the APA does require ALJs

to “include a statement of . . . findings and conclusions, and

the reasons or basis therefor, on all the material issues of

fact, law, or discretion presented on the record.”                     5 U.S.C.

§ 557(c)(3)(A).         An adequate explanation, however, “can be a

succinct one,” Lane Hollow Coal Co. v. Dir., Office of Workers’

Comp. Programs, 137 F.3d 799, 803 (4th Cir. 1998), and the APA’s

“duty of explanation” is satisfied as long as “a reviewing court

can discern what the ALJ did and why she did it,” Harman, 678

F.3d at 316 (alterations and internal quotation marks omitted).

       In this case, the ALJ had before her three interpretations

of a chest X-ray taken on May 15, 2008, and four interpretations

of an October 15, 2008 X-ray.                The ALJ first explained the

relative radiological qualifications of the persons who made an

interpretation, noting that a physician becomes a “B reader”

when    he    passes    an    examination    testing    his   “proficiency    in

assessing     and   classifying     X-ray    evidence    of   pneumoconiosis,”

while a Board-certified radiologist has received certification

in radiology or diagnostic roentgenology by the American Board

of Radiology or the American Osteopathic Association.                   See 20

C.F.R. § 718.202(a)(ii)(C), (E).             The ALJ then explained that a

dually qualified physician (i.e., a radiologist who was both a B

                                        16
reader and Board-certified) and a doctor who was a B reader had

interpreted    the   first      X-ray    as   positive       for   the    presence    of

pneumoconiosis, while one dually qualified physician read the

film as negative.         Giving more weight to the reading that had

been    corroborated,     the   ALJ     found   “that    this      [May   2008]     film

supports finding the presence of pneumoconiosis.”

       The ALJ similarly evaluated the conflicting interpretations

of the October 2008 X-ray, noting that it had been read as

positive by two dually qualified physicians and negative by one

dually qualified physician and by one physician, Dr. Zaldivar,

who had subsequently lost his B reader certification.                          She then

explained that she was giving “more weight to the jointly held

opinions of the dually qualified physicians who interpreted the

film as positive.”         She thus concluded that “the preponderance

of the X-ray evidence supports a finding of the presence of

pneumoconiosis.”

       On this record, the Board found that the ALJ adequately

explained her assessment of the X-ray evidence.                       And we agree.

The    applicable    regulation       specifies       that   “where      two   or   more

X-ray    reports    are   in    conflict,”      the    ALJ    must    consider      “the

radiological qualifications of the physicians interpreting such

X-rays.”    20 C.F.R. § 718.202(a)(1).                Because the ALJ did just

that here, we conclude that she sufficiently explained why she

found the X-ray evidence on the whole indicated that Owens had

                                         17
pneumoconiosis        and      that   substantial         evidence         supported     that

finding.

      Next, with respect to Mingo Logan’s contention that the ALJ

incorrectly disregarded the opinions of its experts, the ALJ

gave a number of reasons in support of her decision to “accord

less weight to the opinions of Drs. Zaldivar and Hippensteel.”

She found that they both “dismissed in a cursory [fashion] the

medical    literature          that   associated         coal     dust     exposure      with

interstitial        fibrosis;”        that        they     both       “maintained        that

idiopathic      interstitial           fibrosis          exists       in     the     general

population,       but    neither      adequately         addressed         the   fact    that

[Owens] is not a member of the general population” based on his

extensive coal-dust exposure; and that they “[b]oth acknowledged

that the diagnosis of idiopathic interstitial fibrosis depended

on ruling out all suspected factor[s], but neither doctor gave

an adequate explanation for why coal dust inhalation could not

have caused at least some of [Owens’] impairment.”                           The ALJ also

found     their       opinions        “compromised         by        not     being      fully

documented,” noting (1) that “[n]either doctor fully addressed

the     fact   that      two     treating     pulmonary           specialist[s]         found

sufficient evidence to diagnose [coal workers’ pneumoconiosis]

rather than idiopathic interstitial fibrosis;” (2) that “[b]oth

doctors relied upon negative readings of X-rays and CT scans,

regardless     of       contrary      interpretations           by    dually       qualified

                                             18
physicians,      or     by       the    doctor     who       read     the       films       during

treatment;”      (3)       that    neither      addressed       one    of       the     treating

pulmonologists’ “findings of a mixed obstructive and restrictive

defect;” and (4) that neither “gave adequate consideration to

whether the evidence established legal pneumoconiosis.”

      At     bottom,       the    ALJ    found        that    Dr.     Zaldivar          and     Dr.

Hippensteel      did       not    adequately       explain      why,       in    their        view,

Owens’ interstitial fibrosis was not “significantly related to,

or substantially aggravated by,” his exposure to dust through

his   coal    mine     employment.       20     C.F.R.       § 718.201(b).             In     other

words, the ALJ found that these doctors’ reports and testimony

did not adequately explain why Owens’ interstitial fibrosis --

which they identified as the cause of his total disability --

did not constitute legal pneumoconiosis.

      Nonetheless,           Mingo      Logan      challenges         this           finding     by

pointing to places in the record where it contends Dr. Zaldivar

and   Dr.    Hippensteel          did    indeed       explain       “how    and        why     they

eliminated Mr. Owens’ coal dust exposure as the cause of his

interstitial     fibrosis.”             But     the    ALJ    never    said          that     these

doctors failed to provide any explanation for their views on

this critical point.              Instead, she found that the explanations

they gave were inadequate and ultimately unconvincing.

      Having fully reviewed the record, we conclude that the ALJ

acted   within       her    factfinding         role    in    deciding          to    give     less

                                              19
weight to the opinions of Dr. Zaldivar and Dr. Hippensteel.                                See

Westmoreland Coal Co. v. Cochran, __ F.3d __, No. 11-1893, slip

op. at 13 (4th Cir. June 4, 2013) (noting that “[i]t is the role

of the ALJ -- not the appellate court -- to resolve” the “battle

of the experts”).

       Finally, Mingo Logan contends that Dr. Rasmussen’s opinion,

combined       with      the      notes      of      Owens’        treating       pulmonary

specialists, did not amount to substantial evidence to support

the    ALJ’s     finding       that    Owens      had    both     clinical      and    legal

pneumoconiosis or her finding that Mingo Logan failed to show

that Owens’ pulmonary disability was not due to these diseases.

Mingo Logan argues that Dr. Rasmussen offered only an equivocal,

differential diagnosis.               This assertion, however, takes certain

statements by Dr. Rasmussen out of context and overlooks his

clearly expressed opinion that Owens’ condition was “primarily

the result of [his] long term exposure to coal mine dust and

that    he     suffers     from       coal   mine       induced,      totally     disabling

chronic lung disease.”

       Similarly,     Mingo       Logan      argues      that    the     ALJ    relied     too

heavily on Owens’ treatment records.                      In our view, however, the

ALJ followed the standards established in 20 C.F.R. § 718.104(d)

and    gave     appropriate       consideration          to     the    opinions    of      Dr.

Boustani      and   Dr.    Figueroa,         noting      that    “the    record       is   not

developed      sufficiently       to     allow      me   to     accord    their    opinions

                                             20
controlling weight” and instead deciding to give their opinions

“significant weight.”

     We thus reject Mingo Logan’s challenge to the sufficiency

of the evidence.

                           *       *   *

     In sum, we    was not in fact applied by either the ALJ or

the Board.   Instead, the ALJ considered all of the evidence that

Mingo Logan offered to demonstrate that pneumoconiosis did not

cause or substantially contribute to Owens’ total disability,

and the Board affirmed the substance of the ALJ’s analysis.      We

also reject Mingo Logan’s challenges to the ALJ’s analysis and

the sufficiency of the evidence.

     Accordingly, Mingo Logan’s petition for review is denied.


                                                It is so ordered.




                               21
NIEMEYER, Circuit Judge, concurring:

       I write this separate concurring opinion on my conviction

that Mingo Logan’s challenge to the standard for rebutting the

§ 921(c)(4)      presumption           should    have    been    addressed.      And    in

addressing it, I would hold that the rebuttal standard announced

by the Board was erroneous, as demonstrated both by the explicit

language    of     §       921(c)(4)    and     the    Supreme    Court’s    holding    in

Usery.

       The Board stated that it was applying to Mingo Logan the

limiting rebuttal standard applicable to the Secretary, failing

to recognize that in Usery, the Supreme Court held that the

standard applicable to the Secretary did not apply to employers.

Only because it applied the limiting standard clumsily in this

case   --   and        thus    considered        all    methods    of   rebutting      the

§ 921(c)(4) presumption that Mingo Logan offered -- have we been

able to resolve this appeal without addressing the standard.

But this quirk, which was uncovered only by a close reading of

the Board’s opinion, leaves sufficient doubt about the issue

that we should resolve it.

       I now write to demonstrate why the standard announced by

the Board was erroneous.

       As we point out, under § 921(c)(4), if the miner shows that

he worked 15 years or more in underground coal mines and that he

suffers     from       a     totally     disabling       respiratory    or    pulmonary

                                                22
impairment, a rebuttable presumption arises that the miner “is

totally       disabled    due   to   pneumoconiosis.”          In    the    absence     of

credible rebuttable evidence, the miner would then be entitled

to benefits.

        The    Board     indicated     that       Mingo   Logan     could    rebut      the

§ 921(c)(4) presumption only by showing either (1) that Owens

did not have pneumoconiosis or (2) that his impairment did not

arise out of, or in connection with, his coal mine employment.

In doing so, the Board referenced the statutory language:                              “The

Secretary may rebut such presumption only by establishing that

(A) such miner does not, or did not, have pneumoconiosis, or

that (B) his respiratory or pulmonary impairment did not arise

out of, or in connection with, employment in a coal mine.”                               30

U.S.C. § 921(c)(4).

     As noted above, the parties disagree on whether the Board

announced the correct rebuttal standard for employers.                                Mingo

Logan    argues     that     the     Board    improperly     applied        to   it    the

rebuttal limitations of § 921(c)(4) because the plain text shows

that those limitations apply only when the “Secretary” seeks to

rebut the presumption.             See Usery, 428 U.S. at 35.               By applying

the rebuttal limitations to it, Mingo Logan argues, the Board

denied it the chance to rebut the presumption with evidence that

pneumoconiosis         did   not     cause    the    miner’s      total     disability.

Relying on how 20 C.F.R. § 718.204(c)(1) defines this causation

                                             23
standard,      it   reasons    that   the       Board’s      standard       effectively

denied it the opportunity to show that Owens’ disability was

caused    by     idiopathic     interstitial           fibrosis       and    that    his

pneumoconiosis was so mild as not to “substantially contribute”

to his disability.       Id.

       Owens    and    the     Director        of    the     Office     of     Workers’

Compensation Program contend that the standard announced by the

Board was appropriate even if the statutory language does not

directly apply to the employer, because the methods of rebuttal

articulated in § 921(c)(4) are the only logical methods by which

the presumption can be rebutted.                In short, they argue that the

statute’s “rebuttal limitations” are actually not limitations at

all.

       Resolution of the parties’ differences requires comparing

the    four    claim   elements   necessary          to    establish    a    claim   for

benefits and the rebuttal methods contained in § 921(c)(4).

       As we have already pointed out, to establish entitlement to

benefits, a claimant must show that (1) he has pneumoconiosis;

(2) his pneumoconiosis arose out of coal mine employment; (3) he

has a total disability; and (4) his pneumoconiosis caused the

total    disability.          Thus,   claim         elements    (1)    and    (3)    are

existential elements, requiring the existence of pneumoconiosis

and the existence of total disability, while claim elements (2)

and (4) articulate causal relationships.

                                          24
        Relating the claim elements to § 921(c)(4), when the miner

proves 15 years of coal mine employment and claim element (3),

i.e.,    the    total      disability         element,         a    rebuttable         presumption

arises that the miner is totally disabled due to pneumoconiosis.

Thus,    with    this      provision,         the      miner       presumptively            satisfies

claim     elements        (1)     (the      existence          of       pneumoconiosis),            (2)

(pneumoconiosis           arose      out    of    coal    mine          employment),         and   (4)

(pneumoconiosis           caused      the     total      disability).                Because       the

presumption          is    rebuttable,           the     coal           mine    operator        would

logically       be    entitled        to    defeat       it    by       introducing         evidence

rebutting any of those three claim elements.

        Because the statute specifies that the Secretary may rebut

the presumption only by showing that the miner does not have

pneumoconiosis (rebutting claim element (1)) or that there is no

connection      between         the   miner’s          disability         and    his    coal       mine

employment, it imposes a higher standard for rebuttal than would

otherwise be logically permissible to rebut claim element (4).

Claim element (4) could logically be rebutted by showing that

the miner’s pneumoconiosis was not a substantially contributing

cause    of    his    total       disability,          even        if    it    contributed         some

minimal        amount       to        his        impairment.                   See     20     C.F.R.

§ 718.204(c)(1).                In     this       way,        the       statute        limits       the

Secretary’s ability to rebut claim element (4).                                  But the statute

is silent about the scope of an employer’s rebuttal, and the

                                                  25
employer’s       methods         of     rebuttal        are      thus     not     limited.

Consequently, because the presumption covers claim elements (1),

(2), and (4), the employer may carry its burden by introducing

evidence rebutting any of these elements, without limitation.

      Owens and the Director failed to appreciate the statutory

language       and    the     logic     of    §     921(c)(4),    claiming       that   the

Secretary’s          rebuttal    methods          are   also    the     employer’s      only

logical rebuttal methods, especially when the various elements

of a claim are examined through their definitions.                                But the

straightforward language of § 921(c)(4) belies their position,

as    noted.         Moreover,        the    Supreme     Court    has     confirmed     the

existence of a limitation on the Secretary that does not apply

to the employer, necessarily recognizing that rebuttal methods

(A)    and     (B)     identified       in     §    921(c)(4)     are     not    logically

equivalent to the methods that would otherwise be available.

      In     Usery,     the     Court       actually    stated    that     the    rebuttal

methods of § 921(c)(4) were limiting.                         Usery, 428 U.S. at 34.

And    precisely        because       they     were     limiting,       the     coal    mine

operators involved in Usery made the same argument that Mingo

Logan makes here:

      The Operators contend that this limitation erects an
      impermissible irrebuttable presumption, because it
      establishes  liability   even   though  it   might  be
      medically demonstrable in an individual case that the
      miner’s pneumoconiosis was mild and did not cause the
      disability -- that the disability was wholly a product
      of other disease, such as tuberculosis or emphysema.

                                               26
      Disability due to these diseases, as the Operators
      note, is not otherwise compensable under the Act.

Id.   at   34-35.     Accepting    the      legitimacy   of    the   operators’

argument, the Court held:

      [W]e think it clear as a matter of statutory
      construction that the [§ 921(c)(4)] limitation on
      rebuttal evidence is inapplicable to operators.     By
      the language of [§ 921(c)(4)], the limitation applies
      only to “the Secretary” and not to an operator seeking
      to avoid liability [for benefits].

Id. at 35.

      Accordingly, I would conclude that the Board announced and

purported    to   apply   to   Mingo   Logan    rebuttal      limitations   that

applied only to the Secretary and that, in this respect, it

erred as a matter of law.




                                       27